STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 14, 2018
               Plaintiff-Appellee,

v                                                                   No. 333938
                                                                    Wayne Circuit Court
MARTIN FITZGERALD ARMSTEAD,                                         LC No. 16-000225-01-FH

               Defendant-Appellant.


Before: SAWYER, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals as of right his jury conviction of malicious destruction of personal
property valued at $1,000 or more but less than $20,000, MCL 750.377a(1)(b)(i), for which the
trial court sentenced him to four months to five years in prison and ordered him to pay restitution
of $3,910 to the city of Detroit Parks and Recreation Department. We affirm.

        Defendant’s conviction arises from the removal of numerous metal fence posts at Jayne
Field, a large park in Detroit, on the evening of October 5, 2014. The prosecution’s theory of the
case was that under cover of darkness, defendant, who owns a fencing company, used a cordless
reciprocating saw (a “sawzall”) to cut and remove at least 10 fence posts from around the dugout
area of a baseball diamond at Jayne Field, hoping to repurpose them as supplies for his fencing
business. The defense theory of the case was that defendant was actually innocent, and he was
simply in the wrong place at the wrong time. Specifically, the defense contended that defendant
had previously purchased 10 used fence posts for use at a residential job (as evidenced by a
handwritten receipt), that the fence posts were similar to the posts that had been removed from
Jayne Field by someone other than defendant, that defendant was only present near the park on
the evening in question because his work vehicle had broken down, that police testimony about
defendant carrying fence posts out of Jayne Field should be discredited by the jury as
unbelievable, and that the jury should instead credit the trial testimony of defendant and his
employee, Joseph Aaron Patterson.

       On appeal, defendant argues that he is entitled to a new trial because his trial counsel
performed ineffectively in several respects. He also contends that the trial court abused its




                                                -1-
discretion by denying his postjudgment motion for a Ginther1 hearing. We disagree in all
respects.

        The trial court did not hold a Ginther hearing thus “our review is limited to the facts on
the record.” People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413 (2000). The trial court’s
decision whether to hold a Ginther hearing is reviewed for an abuse of discretion, which “occurs
when the court chooses an outcome that falls outside the range of reasonable and principled
outcomes.” People v Unger, 278 Mich. App. 210, 216-217; 749 NW2d 272 (2008).

        To establish a claim of ineffective assistance of counsel, a defendant must show both that
his counsel’s performance was objectively unreasonable in light of prevailing professional
norms, and that defendant was prejudiced as a result of his counsel’s inadequate performance.
People v Walker, 497 Mich. 894, 895; 855 NW2d 744 (2014), citing People v Carbin, 463 Mich.
590, 599-600; 623 NW2d 884 (2001). A defendant is prejudiced if there is a reasonable
probability that, but for his counsel’s performance, the proceedings would have rendered a
different result. People v Gaines, 306 Mich. App. 289, 300; 856 NW2d 222 (2014).

        The defendant bears a heavy burden to show that the assistance afforded him was
ineffective. People v Eisen, 296 Mich. App. 326, 329; 820 NW2d 229 (2012). Part of this burden
is establishing a factual predicate for the claim. People v Hoag, 460 Mich. 1, 6; 594 NW2d 57
(1999). And the defendant must overcome a strong presumption that counsel’s actions were
based on reasonable trial strategy. People v Cline, 276 Mich. App. 634, 637; 741 NW2d 563
(2007). “We will not substitute our judgment for that of counsel on matters of trial strategy, nor
will we use the benefit of hindsight when assessing counsel’s competence.” Unger, 278 Mich
App at 242-243.

       Defendant first argues that his trial counsel should have moved to dismiss the case
because the 10 fence posts were lost while in police custody. Because any such motion would
have been futile, defendant’s argument is meritless. See People v Henry (After Remand), 305
Mich. App. 127, 141; 854 NW2d 114 (2014).

         In People v Dickinson, 321 Mich. App. 1; 909 NW2d 24 (2017), we explained:
                 To warrant reversal on a claimed due-process violation involving the
         failure to preserve evidence, a “defendant must prove that the missing evidence
         was exculpatory or that law enforcement personnel acted in bad faith.” People v
         Hanks, 276 Mich. App. 91, 95; 740 NW2d 530 (2007). When the evidence is only
         “potentially useful,” a failure to preserve the evidence does not amount to a due-
         process violation unless a defendant establishes bad faith. Arizona v Youngblood,
         488 U.S. 51, 58; 109 S. Ct. 333; 102 L. Ed. 2d 281 (1988). A “[d]efendant bears the
         burden of showing that the evidence was exculpatory or that the police acted in
         bad faith.” People v Johnson, 197 Mich. App. 362, 365; 494 NW2d 873 (1992). A
         prosecutor is not required to “seek and find exculpatory evidence” or assist in


1
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                -2-
       building the defendant’s case, and [he or she] is not required to “negate every
       theory consistent with defendant’s innocence.” People v Coy, 258 Mich. App. 1,
       21; 669 NW2d 831 (2003). [Id. at 16.]

In this case, the trial court correctly determined that the lost evidence was only “potentially
useful” to the defense. Defendant argues that the lost fence posts might have been exculpatory,
but he fails to acknowledge that there is also the distinct possibility that they might have been
inculpatory, providing evidence of a match between the “stubs” of fence post left at Jayne Field.
Consequently, to prevail with a due-process claim concerning the fence posts, defendant would
have borne the burden of showing bad faith on behalf of the government. See Dickinson, 321
Mich. App. at 16. Defendant has not satisfied that burden.

        Negligence leading to the loss or destruction of evidence is insufficient to show bad faith.
Youngblood, 488 U.S. at 58. At most, the conduct of the police in this case—improperly filling
out an impound form such that a private towing company mistakenly released defendant’s work
vehicle and its contents—was negligent. Defendant cites no evidence of bad faith, nor does any
such evidence appear in the record. Indeed, defendant does not even argue that the police acted
in bad faith. For those reasons, any motion to dismiss the charges against defendant on the basis
of lost evidence would have been futile, and trial counsel did not perform ineffectively by failing
to make such a motion.2

        Furthermore, we see no reason that a Ginther hearing would be necessary to develop a
factual record concerning this claim of ineffective assistance, and defendant offers no real
explanation in that regard, instead simply announcing that the trial court should have held a
Ginther hearing. Because defendant has failed to explain what record he would have hoped to
make regarding this claim, and how that record might have benefitted him, he has failed to show
that the trial court abused its discretion by denying his request for a Ginther hearing with regard
to counsel’s failure to move for dismissal based on lost evidence.

       Defendant next argues that trial counsel performed ineffectively by failing to research
defenses and consult expert witnesses in metallurgy and metal comparison. Because defendant
has failed to present any record evidence of what research counsel actually performed, or


2
  The civil case cited by defendant, Hamann v Ridge Tool Co, 213 Mich. App. 252, 253; 539
NW2d 753 (1995), is inapposite. Hamann dealt with an issue that, at first blush, might seem
somewhat similar to this one: whether a trial court should sanction a party by excluding
testimony about inadvertently lost evidence. Id. at 254-259. But Hamman’s analysis of that
issue occurred in the context of a civil case and was entirely unrelated to due process,
particularly as it relates to criminal prosecutions. “The Fourth Amendment was tailored
explicitly for the criminal justice system, and its balance between individual and public interests
always has been thought to define the ‘process that is due’ for seizures of person or property in
criminal cases[.]” Gerstein v Pugh, 420 U.S. 103, 125 n 27; 95 S. Ct. 854; 43 L. Ed. 2d 54 (1975).
Consequently, procedures that apply in civil matters are often “inapposite and irrelevant in the
wholly different context of the criminal justice system.” See id. As the trial court correctly
noted, Youngblood and its Michigan progeny govern this analysis, not Hamann.


                                                -3-
whether counsel did, in fact, consult any expert witnesses, this claim of ineffective assistance
necessarily fails. Defendant has failed to carry his burden of establishing the necessary factual
predicate. See Hoag, 460 Mich. at 6.

        Moreover, the trial court did not abuse its discretion by denying defendant a Ginther
hearing with regard to this claim. In the trial court, defendant supported his request for a Ginther
hearing with an affidavit from Joseph Licavoli, “a materials science and engineering professor at
Michigan Technical University, whose expertise is in the field of metallurgy and metal
comparison.” After noting that the decision whether to call an expert witness is a matter of trial
strategy, People v Bass, 317 Mich. App. 241, 279; 893 NW2d 140 (2016), the trial court also
correctly noted that a trial court’s decision whether to admit expert testimony is reviewed for an
abuse of discretion, Unger, 278 Mich. App. at 216. The trial court stated that, had defendant
attempted to present Licavoli’s proposed expert testimony at trial, the trial court would have
ruled it inadmissible. The trial court reasoned that, given that the fence posts had been lost,
Licavoli could not have offered reliable scientific testimony about whether the metal
composition of the lost posts matched that of the “stubs” left in Jayne Field. The trial court
further reasoned (1) that Licavoli’s opinion regarding the scientific reliability of the police
witnesses’ lay opinion testimony (about the fence posts matching the stubs) was irrelevant, given
that the police witnesses did not offer any expert opinions, and (2) that Licavoli’s expert
criticism of lay opinion testimony would have impermissibly invaded the province of the jury to
judge witness credibility.

        We agree with the trial court’s reasoning in all respects. Neither Officer Benitez nor
Sergeant Schmit was qualified as an expert by the trial court, and neither offered any expert
opinions. Rather, those police witnesses only testified that, based on their personal perceptions,
it appeared that the 10 fence posts in defendant’s possession and the remaining stubs matched in
color, diameter, shape, and in having been “freshly” cut. One does not need any special
expertise to opine about such readily observed visual characteristics. Although an expert
metallurgical inquiry might have been a more scientifically reliable method of determining
whether there was an exact match, defendant cites no authority for the proposition that the mere
possibility of expert testimony on a subject precludes lay witnesses from offering opinions that
are rationally based on their visual perceptions. Indeed, any such rule would run counter to MRE
701, which expressly recognizes that a lay witness may offer “testimony in the form of opinions
or inferences which are (a) rationally based on the perception of the witness and (b) helpful to a
clear understanding of the witness’ testimony or the determination of a fact in issue.”
Accordingly, the trial court properly concluded that the challenged police testimony was
admissible as lay opinion testimony under MRE 701. See, e.g., People v Daniel, 207 Mich. App.
47, 57; 523 NW2d 830 (1994). For that reason, counsel did not perform ineffectively by failing
to object to such testimony.

        Moreover, we agree with the trial court’s conclusion that Licavoli’s proposed expert
criticism of the officers’ lay opinions would have impermissibly invaded the province of the
jury. See generally People v Musser, 494 Mich. 337, 349; 835 NW2d 319 (2013). At a
minimum, such criticism would have lacked any legal relevance. See id. Consequently,




                                                -4-
Licavoli’s proposed expert testimony would not have been admissible at trial, and defendant’s
trial counsel could not have performed ineffectively by failing to offer it. See Henry (After
Remand), 305 Mich. App. at 141.3

        Defendant next argues that his trial counsel should have objected to the introduction of
evidence that more than 10 fence posts had been removed from Jayne Field, arguing that this was
improper “other acts” evidence under MRE 404(b)(1). Even assuming that such evidence was
improper—which is a highly dubious assumption—defendant fails to recognize that “declining
to raise objections . . . can often be consistent with sound trial strategy.” Unger, 278 Mich. App.
at 242. The defense theory of the case was premised, in part, on defendant’s testimony that he
had been to Jayne Field numerous times to play baseball since 2011 and that the baseball
diamonds had been in “horrible” condition, with numerous fence posts missing. In other words,
the defense relied on the fact that fence posts had been removed at times before the date of
defendant’s arrest to support the defense theory that the missing fence posts at issue might have
been removed by someone other than defendant at some earlier date. Defendant has failed to
rebut the strong presumption that counsel’s decision not to object to this evidence was both
strategic and effective.

        Nor has defendant offered any rationale why a Ginther hearing was necessary to develop
the factual basis for this claim. Thus, defendant has failed to demonstrate that the trial court
abused its discretion by denying him a Ginther hearing with regard to this claim of ineffective
assistance.

        Defendant’s next contention is that his trial counsel should have requested instructions on
several necessarily included lesser offenses. Defendant is correct that several misdemeanor
variations of malicious destruction of property, based on lesser dollar amounts of destroyed
property, are necessarily included offenses of the felony for which defendant was convicted here:
malicious destruction of personal property valued at $1,000 or more but less than $20,000. See
MCL 750.377a; People v White, 469 Mich. 944; 670 NW2d 672 (2003). However, defendant has




3
  Furthermore, even assuming, arguendo, that Licavoli’s proposed expert testimony would have
been admissible at trial, on this record there is no reasonable probability that such testimony
would have altered the outcome of these proceedings. The challenged police testimony was
consistent with defendant’s testimony. The police testified that the 10 fence posts in defendant’s
possession looked freshly cut; likewise, defendant testified that they would have been cut at
Smith Fence just the day before he was arrested. Moreover, defendant agreed with the police
witnesses that the 10 fence posts in his possession had the same diameter as those in Jayne Field
and facially appeared the same, explaining, however, that in his lay opinion (he too was never
certified as an expert) the 10 fence posts were “SS20” posts while those in Jayne Field were
either “SS30” OR “SS40.” Given that the challenged police testimony was largely consistent
with defendant’s testimony and the defense theory of the case, defendant has not shown a
reasonable probability that, but for counsel’s failure to admit expert testimony like Licavoli’s,
the outcome here would have been different.


                                                -5-
failed to rebut the strong presumption that trial counsel acted strategically and effectively by not
requesting jury instructions concerning those necessarily included misdemeanors.

        As recognized by the pertinent model jury instruction, M Crim JI 32.2, one element of
any malicious destruction of property offense under MCL 750.377a is “the extent of the
damage[.]” See also People v Ewing, 127 Mich. App. 582, 585; 339 NW2d 228 (1983). Under
MCL 750.377a, the only change in this extent-of-damage element from offense to offense is the
requisite dollar amount. Nevertheless, M Crim JI 32.2 states that, with regard to the extent of
damage, the trial court should “[c]hoose only one” of the listed dollar ranges “unless instructing
on lesser offenses[.]” (Emphasis added.) Because defense counsel did not request instructions
regarding the necessarily included lesser offenses, the jury was instructed that to convict
defendant, it had to find (among other things) that the prosecution had proven, beyond a
reasonable doubt, “that the extent of the damage was one thousand dollars or more, but less than
twenty thousand dollars.” Although the jury was not given an option to convict defendant of one
of the lesser included misdemeanors, it would have been inconsistent with the defense theory to
present lesser offense options to the jury. The defense theory in the case was that defendant was
completely innocent of any wrongdoing. Defendant denied any involvement in removing the
fence posts at issue from Jayne Field. Under the circumstances, trial counsel’s decision not to
request lesser offense instructions was a matter of trial strategy, and defendant has not overcome
the presumption of sound strategy.

         Finally, defendant argues that his trial counsel performed ineffectively by failing to
object to the amount of restitution ordered. Defendant misstates the record. At sentencing, the
prosecution requested an order of more than $17,000 in restitution, arguing that defendant should
have been ordered to pay the cost of replacing all of the missing fencing around the baseball
diamond. Defense counsel did object, arguing that the proper amount of restitution was $3,910
(i.e., the estimated cost of replacing the 10 fence posts, the concrete maintenance strip in which
they were anchored, and the concrete footings). The trial court agreed, ordering restitution of
$3,910.

       Because evidence at trial supported a proper restitution amount of at least $3,910, defense
counsel could not have performed ineffectively by failing to advocate for an even lower figure.
See Henry (After Remand), 305 Mich. App. at 141.

       In pertinent part, MCL 780.766 provides:
              (2) Except as provided in subsection (8), when sentencing a defendant
       convicted of a crime, the court shall order, in addition to or in lieu of any other
       penalty authorized by law or in addition to any other penalty required by law, that
       the defendant make full restitution to any victim of the defendant’s course of
       conduct that gives rise to the conviction or to the victim’s estate. . . .

              (3) If a crime results in damage to or loss or destruction of property of a
       victim of the crime or results in the seizure or impoundment of property of a
       victim of the crime, the order of restitution shall require that the defendant do 1 or
       more of the following, as applicable:



                                                -6-
              (a) Return the property to the owner of the property or to a person
       designated by the owner.

                (b) If return of the property under subdivision (a) is impossible,
       impractical, or inadequate, pay an amount equal to the greater of subparagraph (i)
       or (ii), less the value, determined as of the date the property is returned, of that
       property or any part of the property that is returned:

              (i) The fair market value of the property on the date of the damage, loss, or
       destruction. However, if the fair market value of the property cannot be
       determined or is impractical to ascertain, then the replacement value of the
       property shall be utilized in lieu of the fair market value.

               (ii) The fair market value of the property on the date of sentencing.
       However, if the fair market value of the property cannot be determined or is
       impractical to ascertain, then the replacement value of the property shall be
       utilized in lieu of the fair market value.

               (c) Pay the costs of the seizure or impoundment, or both.

Under MCL 780.767(4), “[a]ny dispute as to the proper amount or type of restitution shall be
resolved by the court by a preponderance of the evidence. The burden of demonstrating the
amount of the loss sustained by a victim as a result of the offense shall be on the prosecuting
attorney.” Restitution should be in an amount that will “make the victim whole.” People v
Bryant, 319 Mich. App. 207, 212; 900 NW2d 360 (2017).

       In this instance, defendant’s return of the fence posts was not adequate to make Detroit
whole, and defendant’s payment of the posts’ fair market value also would have been inadequate.
The prosecution presented evidence that it would cost $3,910 to replace the 10 “fence posts and
the footings and the concrete maintenance strip,” and defendant presented no evidence to the
contrary. Therefore, we agree with the trial court that the prosecution proved, by at least a
preponderance of the evidence, that the proper amount of restitution was $3,910 or more.
Consequently, any objection to that amount would have been futile.

        Finally, there was no need for a Ginther hearing to develop a factual record for this claim
of ineffective assistance. Because the proper restitution figure was determined here by reference
to the evidence presented at trial, the existing record was adequate to decide whether counsel
should have objected. Thus, the trial court did not abuse its discretion by refusing to grant a
Ginther hearing concerning this issue.

       Next, to the extent that defendant separately challenges the amount of restitution ordered
by the trial court, defendant waived any such claim by expressly requesting that the trial court
order the amount of restitution that it did. The prosecution requested restitution of more than
$17,000, representing the cost of replacing all of the missing fencing around the baseball
diamond. Defense counsel argued that the proper amount should be limited to $3,910,
representing the cost of replacing only the 10 fence posts found in his possession. The trial court
agreed with defendant and ordered the lower amount. By specifically requesting the amount of

                                                -7-
restitution that was subsequently ordered, defendant’s trial counsel waived any claim that that
amount was improper. See People v Jones, 468 Mich. 345, 352 n 6; 662 NW2d 376 (2003). A
“waiver extinguishes any error” and precludes appellate review. People v Carter, 462 Mich. 206,
209; 612 NW2d 144 (2000).

        Defendant also raises a conclusory challenge to the sufficiency of the evidence in support
of his conviction. Defendant presents no argument concerning the elements of malicious
destruction of personal property, and he fails to cite any supporting legal authority—even with
regard to the standard of review—in support of his argument. As such, this issue may be deemed
abandoned. See People v Johnson, 315 Mich. App. 163, 199; 889 NW2d 513 (2016). Regardless,
defendant’s sufficiency-of-the-evidence challenge is substantively unpersuasive. Notably,
defendant does not contend that sufficient evidence of his guilt was not introduced at trial.
Rather, he contends that this Court should not consider evidence that was “improperly” admitted,
and that without such evidence, there was insufficient evidence to sustain his conviction. As
explained previously, however, defendant has not established that the opinion testimony of the
police witnesses, or any other evidence, was improperly admitted. Furthermore, in reviewing a
challenge to the sufficiency of the evidence, this Court examines “all the evidence in a light most
favorable to the prosecution to determine whether a rational trier of fact could conclude that the
prosecution proved the essential elements of the crime beyond a reasonable doubt.” People v
Hicks, 259 Mich. App. 518, 522; 675 NW2d 599 (2003). Contrary to defendant’s arguments on
appeal, this Court cannot selectively discount record evidence when evaluating the sufficiency of
the evidence. Because defendant has not shown that any evidence was improperly admitted, and
he does not otherwise argue that the evidence in introduced at trial was insufficient to establish
his guilt, we reject this claim of error.

       Affirmed.



                                                            /s/ David H. Sawyer
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Karen M. Fort Hood




                                                -8-